DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that applicant’s remarks state that “Given that claims 31-53 depend on claim 30, it is respectfully submitted that these claims are also not anticipated by Eurometaal.” This statement is not correct because Claims 49-53 do not depend from Claim 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurometaal (NL 8102799 A) in view of Peng (CN 205076412 U).

    PNG
    media_image1.png
    379
    1359
    media_image1.png
    Greyscale

Regarding Claim 30, Eurometaal discloses an apparatus for manufacturing a solar collector, the apparatus including: a first positioning arrangement (see 14) which is configured to position an elongate first tube (11) of a solar collector, in which first tube a row of spaced apart holes (13) is defined along a length of the tube; a second positioning arrangement (inherent; see dotted lines in Fig. 3) which is configured to position a plurality of elongate solar collector tubes (3) to extend, in a spaced apart, parallel fashion, relative to each other in line with and away from the row of holes (13) defined in the first tube (11); and a first heating arrangement which includes at least one heating member (17) which is configured to heat respective first ends of the collector tubes (3) which face the first tube (11), and parts of the first tube (11) in which the holes (13) are defined, simultaneously, when in use (“Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.”).
Eurometaal does not disclose wherein said second positioning arrangement comprises a frame mounted on rollers for slidable displacement towards the elongate first tube.
Peng teaches a pipe conveying cart comprising a positioning arrangement which comprises a frame (4) mounted on rollers (6) for slidable displacement towards an object.

    PNG
    media_image2.png
    673
    876
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Eurometaal wherein said second positioning arrangement comprises a frame mounted on rollers for slidable displacement towards the elongate first tube as taught and/or suggested by Peng, since such a modification would facilitate a stable and portable means to support and position said plurality of elongate solar collector tubes as needed.  
Claims 31-48 are rejected under 35 U.S.C. 103 as being unpatentable over Eurometaal in view of Peng, as applied to Claim 30 above, and further in view of Breckling (DE 202010013154 U1).
Regarding Claim 31, Eurometaal in view of Peng does not disclose wherein the apparatus includes a first displacement arrangement which is configured to allow the first ends of the collector tubes, once heated, to be displaced into the respective holes of the first tube, in order to allow the heated first ends to fusion weld with the respective heated parts of the first tube in which the holes are defined.
Breckling teaches wherein the apparatus includes a first displacement arrangement (inherent) which is configured to allow the first ends (6) of the collector tubes (5, 6), once heated (i.e. by heating element C, see Fig. 6), to be displaced into the respective holes (2) of the first tube (1), in order to allow the heated first ends (6) to fusion weld with the respective heated parts of the first tube (1) in which the holes (2) are defined (“Subsequently, in stage V with a heating tool C, the free end of the tube sleeve 6 and the manifold 1 in the area of the opening 2 heated to welding temperature, then in step VI the tube sleeve 6 by pushing into the opening 2 with the distributor or collector tube 1 to weld… The heating tool C used in stage V preferably contains a plug-in sleeve C1 for inserting the tubular sleeve 6 and a pin C2 for insertion into the opening 2 of the distributor or collector tube 1 ,”).

    PNG
    media_image3.png
    649
    577
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Eurometaal in view of Peng wherein the apparatus includes a first displacement arrangement which is configured to allow the first ends of the collector tubes, once heated, to be displaced into the respective holes of the first tube, in order to allow the heated first ends to fusion weld with the respective heated parts of the first tube in which the holes are defined as taught and/or suggested by Breckling, since such a modification would simply provide an alternate means of connecting said collector tubes to said first tube, taught by a similar prior art apparatus and yielding the same function.   
Regarding Claim 32, Eurometaal further discloses wherein the second positioning arrangement (inherent, see dotted lines in Fig. 3) is configured to position the collector tubes (3) in an orientation in which they extend substantially perpendicular to a longitudinal axis of the first tube (11, see also Fig. 4).
Regarding Claim 33, Eurometaal further discloses wherein the first (14) and/or second positioning arrangement(s) (inherent, see dotted lines in Fig. 3) are configured to align the respective first ends of the collector tubes (3) with corresponding holes (13) in the first tube (11), when in use, such that each first end is in register with a corresponding hole in the first tube (see Figs. 3 & 4).
Regarding Claim 34, Eurometaal further discloses wherein the first heating arrangement includes a heating element (17) for each collector tube (3) and associated hole (13) (a tube-hole pairing), in order to heat the tube-hole pairings simultaneously, when in use (“Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.”).
Regarding Claim 35, Breckling teaches wherein the first heating arrangement includes a heating element (C), the heating element including a first heating part (C1) which is configured to heat the first end (6) of a particular collector tube (5), and a second heating part (C2) which is configured to heat part of the first tube (1) in which the holes (2) are defined which correspond to the said collector tube (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Eurometaal wherein the first heating arrangement includes a plurality of heating elements, each heating element including a first heating part which is configured to heat the first end of a particular collector tube, and a second heating part which is configured to heat part of the first tube in which the holes are defined which correspond to the said collector tube as taught and/or suggested by Breckling, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In the present case, it would have been obvious to one having ordinary skill in the art to substitute the singular heating element of Eurometaal, which simultaneously heats a plurality of ends of a plurality of collector tubes and part of the first tube in which the holes are defined which correspond to the said collector tube, with a plurality of individual heating elements for each tube-hole pairing. 
Regarding Claim 36, Breckling teaches wherein the first heating part (C1) is a first end of the heating element, while the second heating part (C2) is an opposite second end of the heating element and wherein the second heating part is configured to fit into the corresponding hole (2) of the first tube (1) in order to heat the part of the first tube in which a particular hole is defined and the first heating part (C1) defines a socket (see dotted line in Fig. 6) for receiving the first end (6) of the corresponding collector tube (5), when in use, in order to heat the end (6) of the collector tube (5).
Regarding Claim 37, Eurometaal discloses wherein the first heating arrangement (see 17) includes a first alignment arrangement which is configured to displace the heating elements for the tube-hole pairings relative to the first and second positioning arrangements between an inoperative operative position in which the heating elements are not aligned with the holes provided in the first tube and/or the corresponding first ends of the collector tubes and an operative position in which the heating elements are aligned with the holes provided in the first tube and/or the corresponding first ends of the collector tubes (“Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.”).
Regarding Claim 38, Eurometaal discloses wherein the first displacement arrangement is configured to displace the first and/or second positioning arrangements relative to the heating elements such that, when the heating elements are in their operative position, the first ends of the collector tubes and/or the holes of the first tube are brought into contact with the first and second heating parts of the heating elements, respectively, when in use (“Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.”).
Regarding Claims 39 and 40, Eurometaal discloses “Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.” 
Breckling teaches “Subsequently, in stage V with a heating tool C, the free end of the tube sleeve 6 and the manifold 1 in the area of the opening 2 heated to welding temperature, then in step VI the tube sleeve 6 by pushing into the opening 2 with the distributor or collector tube 1 to weld… The heating tool C used in stage V preferably contains a plug-in sleeve C1 for inserting the tubular sleeve 6 and a pin C2 for insertion into the opening 2 of the distributor or collector tube 1 ,”Therefore, Eurometaal in view of Breckling discloses the limitations of Claims 39 and 40.
Regarding Claims 41-48, Eurometaal in view of Peng and Breckling discloses, or otherwise makes obvious, all of the limitations of Claims 41-48. Both Eurometaal and Breckling disclose an elongate second tube connected to the second ends of said collector tubes (see Eurometaal, Fig. 1; and see also Breckling, Figs. 1 & 2). Claims 41-48 simply mirror the limitations (i.e. the manufacturing steps) on opposing sides of the manufactured solar collector in order to duplicate the same limitations and/or steps in relation to both ends of the solar collector. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Eurometaal’s solar collector manufacturing apparatus and method as taught and/or suggested by Breckling, in order to effectively construct a functional solar collector comprising fusion welding collector tubes to both a first and second tube.  
Claims 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Eurometaal (NL 8102799 A) in view of Breckling (DE 202010013154 U1).
Regarding Claim 49, Eurometaal discloses a method of manufacturing a solar collector (1) by using an elongate first tube (see 5) in which first tube a row of spaced apart holes (9) is defined along a length of the tube, and a plurality of elongate solar collector tubes (3), the method including at least the following steps: heating respective first ends of the collector tubes and respective parts of the first tube in which the holes are defined simultaneously, by using a first heating arrangement (17); and moving the first ends of the collector tubes, once heated, against the respective holes of the first tube, in order to allow the heated first ends to fusion weld with the respective parts of the first tube in which the holes are defined (“Fig. 3 also broadly shows a method according to the invention. After centering with the centering pin 14, the discharge tube 11 is provided with the 5 holes 13, whereafter the plate 2 is moved in the direction indicated by the arrows 16 to the tube 11. Meanwhile, a mirror welding plate 17 with an electric. heating element, connecting wires 18 and smooth active surfaces 19 with an anti-stick layer, for example of polytetra-10 fluoroethylene, moved upwards in the direction indicated by arrows 20, such that the active surfaces 19 come into contact with the interface 10 on the one hand and the corresponding longitudinal side of the plate 2. As a result of the heat of the mirror welding plate 17, the respective zones of the discharge tube 11 and the plate 12 become softened, in which they can be welded together after removal of the mirror welding plate 17 by applying the plate 2 in the direction of the arrows 16.”).
Eurometaal does not disclose moving the first ends of the collector tubes, once heated, into the respective holes of the first tube, in order to allow the heated first ends to fusion weld with the respective parts of the first tube in which the holes are defined.
Breckling teaches a method of manufacturing a solar collector comprising: moving the first ends of the collector tubes (5, 6), once heated, into the respective holes (2) of the first tube (1), in order to allow the heated first ends (6) to fusion weld with the respective parts of the first tube (1) in which the holes (2) are defined.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Eurometaal to comprise moving the first ends of the collector tubes, once heated, into the respective holes of the first tube, in order to allow the heated first ends to fusion weld with the respective parts of the first tube in which the holes are defined as taught and/or suggested by Breckling, since such a modification would simply provide an alternate means of connecting said collector tubes to said first tube, taught by a similar prior art apparatus and yielding the same function.  
Regarding Claim 50, Eurometaal further discloses wherein the step of heating respective first ends of the collector tubes (3) and the respective parts of the first tube (5) in which the holes are defined include the step of: bringing each hole (9) of the first tube and the corresponding first end of the collector tube (3) into engagement with a heating element (17) of the first heating arrangement, in order to heat the first ends of the collector tubes (3) and respective parts of the first tube (5) in which the holes (9) are defined.
Regarding Claim 51, Eurometaal further discloses wherein the step of bringing each hole (9) of the first tube (5) and the corresponding first end of the collector tube (3) into engagement with a heating element (17).
Eurometaal does not disclose that said heating element (17) includes using a plurality of heating elements, one for each collector tube and its corresponding hole in the first tube.
Breckling teaches an individual heating element (C) for each collector tube and its corresponding hole in the first tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Eurometaal wherein said heating element includes using a plurality of heating elements, one for each collector tube and its corresponding hole in the first tube as taught and/or suggested by Breckling, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In other words it would have been obvious to one having ordinary skill in the art to modify Eurometaal’s singular heating element, which simultaneously heats each collector tube and its corresponding hole in the first tube, to comprise a plurality of heating elements, one for each collector tube and its corresponding hole in the first tube.  
Regarding Claims 52 and 53, Breckling further teaches wherein the heating elements (C) each include a first heating end (C1) and an opposite second heating end (C2); wherein the method includes the step of bringing the collector tube (5, 6) into engagement with the first heating end (C1) and part of the first tube (1) which define the corresponding hole (2) into engagement with the second heating end (C2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    1036
    1447
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799